Citation Nr: 0820566	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had honorable active service from June 1967 to 
March 1971, and dishonorable service from May 1975 to 
February 1979.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 1993 rating action that 
denied service connection for an acquired psychiatric 
disorder to include PTSD.

By decision of January 1999, the Board denied service 
connection for PTSD, and remanded the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD to the RO for further development of the evidence and 
for due process development.  The veteran appealed the denial 
of service connection for PTSD to the U.S. Court of Appeals 
for Veterans Claims (Court).  By April 2000 Order, the Court 
vacated that portion of the Board's January 1999 decision 
that denied service connection for PTSD, and remanded the 
matter to the Board for compliance with instructions 
contained in a March 2000 Joint Motion for Remand and To Stay 
Further Proceedings of the appellant and the VA Secretary.  

By decisions of September 2000, October 2003, and August 
2004, the Board remanded this case to the RO for further 
development of the evidence and for due process development.

By decision of June 2005, the Board once again denied service 
connection for PTSD, and remanded this issue of service 
connection for an acquired psychiatric disorder other than 
PTSD to the RO for further development of the evidence and 
for due process development.

In February 2006, the veteran's attorney submitted additional 
evidence in an attempt to reopen the claim for service 
connection for PTSD on the basis of new and material 
evidence.  This matter has not been adjudicated by the RO and 
is not properly before the Board for appellate consideration 
at this time, and is thus referred to the RO for appropriate 
action.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

The Court has held that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Appellate review discloses that in June 2005 the Board 
remanded this case to the RO for a VA psychiatric examination 
of the veteran and a medical opinion regarding the etiology 
of his acquired psychiatric disorder(s) other than PTSD.  
Although the veteran was examined in September 2005, it 
appears that conflicting findings were offered as to the 
nature and etiology of his current psychiatric disorder other 
than PTSD.  Specifically, the VA examiner noted current Axis 
I diagnoses of PTSD, which was described as military-related; 
major depression with psychosis; marijuana abuse; and alcohol 
abuse in reported remission.  The examiner initially 
suggested that the veteran's major depression may have 
actually preceded his entry into military service, as 
suggested by a history of seeing professionals as a teenager.  
However, the examiner also explained that all of the symptoms 
experienced since service appeared to be related to PTSD, and 
that there was no history to suggest that his symptoms are 
related to any childhood experiences.  It is unclear from 
these findings whether the examiner is concluding that the 
preexisting major depression has, in fact, resolved, and that 
all current symptoms are attributable solely to PTSD; or 
whether the examiner is concluding that the veteran currently 
has major depression that started prior to his entry into 
service.

Inadequate medical evaluation frustrates judicial review.  
Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  Under the 
circumstances, the Board finds that this case must once again 
be remanded to the RO to obtain a supplemental statement from 
the doctor who examined the veteran at the Leavenworth, 
Kansas VA Medical Center (VAMC) in  September 2005 to resolve 
the issue on appeal.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  The RO should return the claims 
folder to Dr. Fermin Santos at the 
Leavenworth VAMC for a detailed medical 
statement to supplement his prior 
September 2005 examination report 
regarding the etiology of the veteran's 
acquired psychiatric disorder(s) other 
than PTSD.  

Dr. Santos must be furnished the 
veteran's claims folder and newly review 
the evidence contained therein, and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any acquired 
psychiatric disorder(s) other than PTSD 
had its onset in military service from 
June 1967 to March 1971 or whether a 
psychosis had its onset within 1 year of 
separation therefrom, or is otherwise 
related to his service during that period 
only.  The RO should inform Dr. Santos 
that this is the only period of the 
veteran's military service that he is 
requested to consider in rendering his 
comments and opinions, and that the 
veteran's period of dishonorable military 
service from May 1975 to February 1979 is 
not for consideration.  The RO should 
also inform Dr. Santos that it is 
important that he furnish an opinion 
specifically in the manner requested by 
the Board ("whether it is at least as 
likely as not (i.e., there is at least a 
50% probability").                                         

In reaching his opinions, Dr. Santos 
should provide a detailed discussion of 
the veteran's documented medical history 
and assertions, and set forth the 
complete rationale for the conclusions 
and opinions reached in a printed 
(typewritten) report.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.
 
4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

